Exhibit 10.1

INCREMENTAL AMENDMENT

July 31, 2013

 

To: Barclays Bank PLC,

as Administrative Agent under the Term Loan Agreement referred to below

Reference is made to the Term Loan Agreement, dated as of April 29, 2013 (as
amended as of May 30, 2013 and as thereafter amended or otherwise modified, the
“Term Loan Agreement”), by and among CDW LLC, an Illinois limited liability
company (the “Borrower”), each of the lenders from time to time party thereto
(collectively the “Lenders” and, each individually, a “Lender”) and Barclays
Bank PLC as Administrative Agent and Collateral Agent.

This notice is an Incremental Amendment referred to in Section 2.22 of the Term
Loan Agreement. Effective as of the Incremental Amendment Effective Date (as
defined below), the Borrower, the Administrative Agent and each of the Lenders
and Additional Lenders signatory hereto each hereby agree as follows:

ARTICLE I

DEFINED TERMS; SCHEDULE 2.01

(a) Terms defined in the Term Loan Agreement are used herein as defined therein.
In addition, the following terms have the meanings specified below and are
hereby added to Section 1.01 of the Term Loan Agreement in correct alphabetical
order:

“Incremental Amendment Effective Date” shall have the meaning assigned to such
term in Article IV of the Incremental Amendment No. 1.

“Incremental Amendment No. 1” shall mean the Incremental Amendment, dated as of
July 31, 2013, by and among the Borrower, certain Lenders party thereto and the
Administrative Agent.

“Term B-1 Lender” shall mean each Lender with a Term B-1 Loan Commitment or an
outstanding Term B-1 Loan.

“Term B-1 Loan” shall have the meaning assigned to such term in clause (a) of
Article II of the Incremental Amendment No. 1. The Term B-1 Loans shall
constitute Incremental Term Loans (and Term Loans) for all purposes of the Term
Loan Agreement.

“Term B-1 Loan Commitment” shall mean, as to any Term B-1 Lender, the commitment
of such Lender to make Term B-1 Loans on the Incremental Amendment Effective
Date in an aggregate principal amount not to exceed, as applicable, the amount
set forth opposite such Lender’s name under the heading “Term B-1 Loan
Commitment” on Schedule 2.01 or in the Assignment and Acceptance pursuant to
which such Lender assumed its Term B-1 Loan Commitment or Term B-1 Loans, as
applicable, as the same may be reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

(b) Schedule 2.01 of the Term Loan Agreement is amended and restated in its
entirety to read as set forth on Schedule 2.01 to this Incremental Amendment.



--------------------------------------------------------------------------------

ARTICLE II

INCREMENTAL TERM LOANS

The terms of the Term B-1 Loans established pursuant to this Incremental
Amendment shall be identical to the terms of the Term Loans outstanding
immediately prior to the effectiveness of this Incremental Amendment (the
“Existing Term Loans”), subject to the following additional or modified terms or
as otherwise provided herein:

(a) Procedure for Borrowing Term B-1 Loans. Subject to the terms and conditions
hereof and in the Term Loan Agreement, each Term B-1 Lender severally agrees to
make a loan (a “Term B-1 Loan”) on the Incremental Amendment Effective Date in
an amount equal to its Term B-1 Loan Commitment. The Term B-1 Loans shall be
initially incurred pursuant to a single Eurodollar Borrowing, with such
Borrowing to be subject to (x) an Interest Period which commences on the
Incremental Amendment Effective Date and ends on the last day of the Interest
Period applicable to the Existing Term Loans and (y) the Adjusted LIBO Rate
applicable to the Term B-1 Loans for such period, it being understood that from
and after the Incremental Amendment Effective Date the Existing Term Loans and
the Term B-1 Loans shall be fungible and shall constitute a single class of Term
Loans.

(b) Amortization of Term B-1 Loans.

(i) As set forth in Section 2.11(a) of the Term Loan Agreement, the Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders
(which, for the avoidance of doubt, includes the Existing Term Loan Lenders and
the Term B-1 Lenders), on each Principal Payment Date occurring prior to the
Term Loan Maturity Date (commencing with the first Principal Payment Date
following the Incremental Amendment Effective Date), a principal amount of the
Term Loans (which, for the avoidance of doubt, includes the Existing Term Loans
and the Term B-1 Loans) (as adjusted from time to time pursuant to Sections
2.12(b) and 2.13(e) of the Term Loan Agreement) equal to 0.25% of the original
principal amount of the Term Loans.

(ii) As set forth in Section 2.11(b) of the Term Loan Agreement, to the extent
not previously paid, the Borrower shall pay to the Administrative Agent for the
ratable account of the Term B-1 Lenders the outstanding principal amount of the
Term B-1 Loans on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

(c) Designation. The Term B-1 Loans shall constitute Incremental Term Loans.

ARTICLE III

REPRESENTATION AND WARRANTIES; NO DEFAULTS

Each Loan Party represents and warrants to the Administrative Agent and each of
the Lenders party hereto that on and as of the date hereof (both before and
immediately after giving effect to the Term B-1 Loan Commitments) and the
Incremental Amendment Effective Date (both before and immediately after the
making of the Term B-1 Loans): (i) the representations and warranties set forth
in Article III of the Term Loan Agreement and in each other Loan Document are
true and correct in all material respects with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; and (ii) no Default or
Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

This Incremental Amendment shall become effective on the date upon which each of
the following conditions is satisfied (the “Incremental Amendment Effective
Date”):

(a) Counterparts of Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof reasonably
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page) of this Incremental
Amendment from (i) each Loan Party and (ii) each Term B-1 Lender listed on
Schedule I hereto.

(b) No Defaults. As of the Incremental Amendment Effective Date (including at
the time of and immediately after and the making of the Term B-1 Loans), no
Default or Event of Default shall have occurred and be continuing.

(c) Representations and Warranties. The representations and warranties set forth
in Article III of the Term Loan Agreement and in each other Loan Document shall
be true and correct in all material respects on and as of the Incremental
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(d) Borrowing Request. The Administrative Agent shall have received a duly
completed Borrowing Request for the Term B-1 Loans to be borrowed on the
Incremental Amendment Effective Date.

(e) Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an opinion addressed to the Administrative Agent and the Lenders party
to the Term Loan Agreement (including, without limitation, the Term B-1
Lenders), dated the Incremental Amendment Effective Date, of Kirkland & Ellis
LLP, special counsel to the Loan Parties, and of such other counsel to the Loan
Parties reasonably satisfactory to the Administrative Agent, in each case
covering such matters as the Administrative Agent may reasonably request.

(f) Financial Officer Certificate. The Administrative Agent shall have received
an Officer’s Certificate, dated as of the Incremental Amendment Effective Date,
certifying compliance with the conditions precedent set forth in this Article IV
and in Section 4.01 of the Term Loan Agreement.

(g) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief Financial Officer of the Borrower setting
forth the conclusions that, on the Incremental Amendment Effective Date, both
immediately before and after giving effect to the Transactions (including,
without limitation, the borrowing of the Term B-1 Loans and the application of
the proceeds thereof), the Borrower and its Subsidiaries (on a consolidated
basis) are Solvent.

(h) Accrued Interest. The Borrower shall have paid, or concurrently with the
effectiveness of this Incremental Amendment shall pay, to the Administrative
Agent, for the ratable account of each Lender holding Existing Term Loans, all
accrued and unpaid interest on the Existing Term Loans.

(i) Fees and Expenses. The Borrower shall have paid, or concurrently with the
effectiveness of this Incremental Amendment shall pay, to the Administrative
Agent (i) for the respective accounts of the Arrangers, such fees as have been
separately agreed among such Arrangers and the Borrower, and (ii) to the extent
invoiced, the reasonable documented out-of-pocket expenses of the Administrative
Agent and such arrangers in connection with this Incremental Amendment.



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

(a) Expenses. To the extent contemplated by Section 9.05 of the Term Loan
Agreement, the Borrower agrees to reimburse the Administrative Agent and each
other Agent for its reasonable and documented out of pocket expenses in
connection with this Incremental Amendment and the transactions contemplated
hereby, including the reasonable and documented out-of-pocket fees, charges and
disbursements of Milbank, Tweed, Hadley & McCloy LLP, counsel for the
Administrative Agent.

(b) Effect of this Incremental Amendment. Except as expressly set forth herein,
this Incremental Amendment shall not by implication or otherwise limit, impair,
constitute an amendment of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Term Loan Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Term Loan Agreement or any other provision of either such agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Term Loan Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Loan Party reaffirms its obligations under the Loan Documents
to which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. From and after the Incremental Amendment Effective Date,
all references to the Term Loan Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Term Loan Agreement as supplemented
by this Incremental Amendment.

(c) Counterparts; Integration; Effectiveness. This Incremental Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Incremental Amendment
shall become effective on the Incremental Amendment Effective Date when this
Incremental Amendment shall have been executed by all parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Incremental Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Incremental Amendment.

(d) Type of Amendments. The Administrative Agent and the Borrower hereby agree
that all amendments set forth herein are, in the reasonable opinion of the
Administrative Agent and the Borrower, necessary or appropriate to effectuate
the provisions of Section 2.22 of the Term Loan Agreement.

(e) Reaffirmation; Confirmation. Each Loan Party hereby expressly acknowledges
the terms of this Incremental Amendment and reaffirms and confirms, as of the
date hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Incremental Amendment and the
transactions contemplated hereby and (ii) its guarantee of the Loan Obligations
(including, without limitation, the Term B-1 Loans and Obligations in respect
thereof) under and as defined in the Guarantee and Collateral Agreement, as
applicable, and its grant of Liens on the Collateral to secure the Obligations
(including, without limitation, the Term B-1 Loans and Obligations in respect
thereof) pursuant and as defined in the Security Documents.



--------------------------------------------------------------------------------

(f) Governing Law. This Incremental Amendment and the rights and obligations of
the parties under this Incremental Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

(g) Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Incremental Amendment and shall not affect
the construction of, or be taken into consideration in interpreting, this
Incremental Amendment.

[Signature Pages Follow]



--------------------------------------------------------------------------------

CDW LLC,

as Borrower

By:   /s/ Robert J. Welyki   Name:   Robert J. Welyki   Title:   Vice President,
Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Incremental Amendment and hereby confirms that all of its obligations under each
Security Document shall continue unchanged and in full force and effect for the
benefit of the Agents and the Lenders with respect to the Term Loan Agreement as
amended by said Incremental Amendment:

 

CDW CORPORATION By:   /s/ Robert J. Welyki   Name:   Robert J. Welyki   Title:  
Vice President, Treasurer and Assistant Secretary CDW DIRECT, LLC By:   /s/
Robert J. Welyki   Name:   Robert J. Welyki   Title:   Vice President, Treasurer
and Assistant Secretary CDW GOVERNMENT LLC By:   /s/ Robert J. Welyki   Name:  
Robert J. Welyki   Title:   Vice President, Treasurer and Assistant Secretary
CDW LOGISTICS, INC. By:   /s/ Robert J. Welyki   Name:   Robert J. Welyki  
Title:   Vice President, Treasurer and Assistant Secretary CDW TECHNOLOGIES INC.
By:   /s/ Robert J. Welyki   Name:   Robert J. Welyki   Title:   Vice President,
Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK N.A.,

as a Term B-1 Lender

By:   /s/ Ann B. Kerns   Name:   Ann B. Kerns   Title:   Vice President

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

BARCLAYS BANK PLC,

as Administrative Agent

By:   /s/ Ronnie Glenn Name:   Ronnie Glenn Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND TERM LOAN COMMITMENTS

(as of the Incremental Amendment Effective Date)

 

Lender

  

Term B-1 Loan Commitment

 

J.P. Morgan Chase Bank N.A.

   $ 190,000,000.00   

Total:

   $ 190,000,000.00   